DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (TW 201122819) in view of Fram (US 2017/0038926 A1) and Passeri et al. (US 20170351396 A1, hereinafter, Passeri). 
 	Regarding claim 1, Li teaches an operating method, utilized in a display device (Fig. 2, personal computer 26), wherein the display device displays a plurality of display areas (page 9, the remote management program AP has a picture-in-picture mode of operation), a first display area of the plurality of display areas shows images of a first computer device (Fig. 3, page 9, in the split screen operation mode, the user can select a plurality of controlled computers as image sources from the plurality of controlled computers 220a, 220b, 240a, 240b by using the user interface provided by the remote management program AP), and the first computer device is controlled by an input device (Any of controlled computers 220 can be controlled by personal computer 26), the operating method comprising: 
 	determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas (Fig. 3, page 10, the user interface displays the names of all controlled computers on the screen of the management computer 26 for the user to select.  The user can select or tick the selected computer),
	displaying a window (Fig. 3, the management computer 26 window W in split screen operation mode),
	wherein contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).
 	Li teaches the ability to control a remote computer device when the input signal generated by the user is operated in a second display area, however, does not teach displaying a menu window after moving a cursor corresponding to the input device from the first display area to the second display area, and wherein displaying a menu window wherein contents of the menu window are not generated by the first computer device.
 In an analogous art, Fram teaches an operating method, utilized in a display device, wherein the display device displays a plurality of display areas, a first display area of the plurality of display areas shows images of a first computer device (Fig. 1 and 3, display device 104 which displays a graphical menu 140/150 on a screen 160/310 wherein the graphical menu comprises a plurality of regions 320-327.  Each region corresponds a display area.  Each of regions 321-327 comprises an icon 141-148. Region 321 corresponds to a first display area showing an icon 141 wherein an icon shows images of a computing system 100), and the first computer device is controlled by an input device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130), the operating method comprising: 
determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas after moving a cursor corresponding to the input device from the first display area to the second display area (Fig. 3 and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement from a first region 321 to a second region 322. [0085], “permanent selection” of an icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, corresponds to an input signal generated by the user through the mouse input device when operated in the second display region or area 322); and
 when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area of the computer device ([0081], Fig. 6B steps 620 and 630 describe the process of “permanent selection” of an icon which results in a menu being displayed.  A user selects an icon in a second region, for example icon 152 in region 322, and a menu will be displayed. See [0085], permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180. Regarding the amended limitations, examiner again cites figures 6a and 6b as the claim amendments, as currently presented, are not further limiting.  See Response to arguments section below), immediately displaying a menu window to determine whether to start to control the selected computer device within the second display area with the input device ([0085], Fig. 1B, permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180.the display of graphical menu 180 shown in screen region 164 could be configured to occur in the following example circumstances: (1) Display of the second graphical menu 180 could occur as soon as the icon 152 (or other icon associated with display of the graphical menu 180) in the first graphical menu 150 is temporarily selected, (2) display of the second graphical menu 180 could occur after the icon 152 is permanently selected, such as by releasing the right mouse button or with one of the other techniques describe herein).
 	Li teaches each divided screen (Fig. 3, P1-P4) or display region has its own cursor which can instantly be activated upon the user interacting with said region via mouse or keyboard. 
 It would have been obvious to one skilled in the art, at the time of the invention, to modify Li with Fram such that a menu window is displayed after moving the cursor corresponding to the input device from the first display area to the second display area as this anticipation of the user’s next likely command, such as opening of a menu, increases the efficiency of the user input process.  
Regarding the limitation stating wherein contents of the menu window are not generated by the first computer device, Fram teaches displaying a menu window (Fig. 3 and 6b).  As stated in the rejection above, Li teaches contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li such that each of the computers 220a, 220b, 240a, 240b of Li will generate a menu window as taught in Fram resulting in displaying a menu window wherein contents of the menu window are not generated by the first computer device as this provides the user with full remote control over all windows, pop-ups, or menus that can be displayed by the remote computing devices. 
Regarding the limitations, “when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device,” the combination of Li,   Fram, and  Passeri teach these limitations.   Li teaches a single screen can display a first and second display which a user can move a cursor in between.  
 Passeri teaches a system with first and second displays and an operating method comprising 
when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying and opening an application (Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
The combination of Li, Fram, and Passeri teach the amended limitation as examiner explains above Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying a menu window as Passeri teaches the ability to move content from one display area to another display area allows one to efficiently switch input devices between multiple computing devices ([0009]).
 	Regarding claims 2 and 6, Li teaches comprising: 
receiving an operating result of the user operating the menu window (movement of an input device, mouse or keyboard, will generate an operating result); and 
determining whether to perform a switching operating according to operating result (Location of input device movement determines whether or not a switching operation is performed. If input device movement stays inside a single divided screen region, such as P1, no switching operation will occur.  If input device movement moves from one divided screen region to another, a switching operation will occur).
 Li does not does not explicitly disclose displaying a menu window.  Fram teaches a menu window (Fig. 6, step 630. Also note step 618).  
Regarding claims 3 and 7, Li teaches the second display area displays images of a second computer device (Fig. 2-3, page 10, in the split screen operation mode, the main window W may include four divided screens P1-P4 which correspond to the controlled computers 220a, 220b, 240a, 240b), and the switching operation is the processing unit instructing the USB multiplexer to switch the input device from controlling the first computer device to controlling the second computer device (If input device movement moves from one divided screen region to another, such as from P1 to P2, a switching operation will occur).
 	Regarding claims 4 and 8, Li teaches the switching operation is changing at least one of locations, sizes and definitions of the plurality of display areas displayed by the display device (Fig. 4, step 404, the user selects the controlled computer to be simultaneously displayed in the main window W and the controlled computers 220a, 220b, 240a belonging to the remote management devices 22 and 24, 240b, can specify a split screen arrangement).
	Regarding claim 5, Li teaches an operating system, comprising: 
at least a computer device, configured to perform computing operations (Fig. 2, personal computer 26); 
an input device, configured to receive operations of a user to generate an input signal for controlling the at least a computer device (page 13, cursor control device including a keyboard or a mouse); and 
a display device, coupled to the at least a computer device and the input device (Fig. 2, personal computer has a display device), comprising: 
a universal serial bus (USB) multiplexer, coupled to the at least a computer device (page. 7, first remote management device 22 and the second remote management device 24 are KVM switches both of whom are coupled to personal computer 26 as shown in figure 2); 
a panel, coupled to the USB multiplexer, for displaying images (Fig. 2, personal computer 26 display device is coupled to remote management devices 22/24); and
a processing unit, coupled to the input device and the USB multiplexer (personal computer 26 has a processing unit and input devices such as a keyboard and mouse), configured to control operations of the USB multiplexer and images displayed by the panel according to the input signal of the input device (personal computer 26 has control over remote management devices 22/24 wherein control is implemented with mouse or keyboard input devices); 
wherein when the panel displays device displays a plurality of display areas (page 9, the remote management program AP has a picture-in-picture mode of operation), and a first display area of the plurality of display areas shows images of a first computer device (Fig. 3, page 9, in the split screen operation mode, the user can select a plurality of controlled computers as image sources from the plurality of controlled computers 220a, 220b, 240a, 240b by using the user interface provided by the remote management program AP), and the first computer device is controlled by an input device (Any of controlled computers 220 can be controlled by personal computer 26), the operating method comprising: 
determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas (Fig. 3, page 10, the user interface displays the names of all controlled computers on the screen of the management computer 26 for the user to select.  The user can select or tick the selected computer);
	displaying a window (Fig. 3, the management computer 26 window W in split screen operation mode),
	wherein contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).
Li teaches the ability to control a remote computer device when the input signal generated by the user is operated in a second display area, however, does not explicitly disclose displaying a menu window.  
Fram teaches an operating system, comprising:
 at least a computer device, configured to perform computing operations (Fig. 1, a computing system 100);
 an input device, configured to receive operations of a user to generate an input signal for controlling the at least a computer device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130); and 
a display device (Fig. 1, display device 104), coupled to the at least a computer device and the input device, comprising: 
a universal serial bus (USB) multiplexer, coupled to the at least a computer device;
a panel, for displaying images (Fig. 1, display device 104); and 
a processing unit, coupled to the input device, configured to control images displayed by the panel according to the input signal of the input device (Fig. 1, computing system 100 includes a central processing unit ("CPU") 105 which is coupled to the I/O devices 110 and controls images displayed by display device 104);
 wherein when the panel displays a plurality of display areas (Fig. 3, a plurality of regions 320-327), and a first display area of the plurality of display areas displays images of a first computer device of the at least a computer device (Fig. 1 and 3, display device 104 which displays a graphical menu 140/150 on a screen 160/310 wherein the graphical menu comprises a plurality of regions 320-327.  Each region corresponds a display area.  Each of regions 321-327 comprises an icon 141-148. Region 321 corresponds to a first display area showing an icon 141 wherein an icon shows images of a computing system 100), and the first computer device is controlled by the input device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130), the processing unit determines whether an input signal generated by the user through the input device is operated in a second display area different from the first display area in the plurality of display areas after moving a cursor corresponding to the input device from the first display area to the second display area (Fig. 3 and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement occurs in a second region 322 different from a first region. [0085], “permanent selection” of an icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, corresponds to an input signal generated by the user through the mouse input device when operated in the second display region or area 322) and 
immediately displays a menu window to determine whether to start to control the selected computer device within the second display area with the input device ([0085], Fig. 1B, permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180.the display of graphical menu 180 shown in screen region 164 could be configured to occur in the following example circumstances: (1) Display of the second graphical menu 180 could occur as soon as the icon 152 (or other icon associated with display of the graphical menu 180) in the first graphical menu 150 is temporarily selected, (2) display of the second graphical menu 180 could occur after the icon 152 is permanently selected, such as by releasing the right mouse button or with one of the other techniques describe herein) when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area for showing images of the first computer device to the second display area for showing images of the second computer device ([0081], Fig. 6B steps 620 and 630 describe the process of “permanent selection” of an icon which results in a menu being displayed.  A user selects an icon in a second region, for example icon 152 in region 322, and a menu will be displayed. See [0085], permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180. Fig. 1, 3, and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement from a first region 321 to a second region 322.  Regarding the amended limitations, examiner again cites figures 6a and 6b as the claim amendments, as currently presented, are not further limiting.  See Response to arguments section below).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Li with Fram such that a menu window is displayed after moving the cursor corresponding to the input device from the first display area to the second display area as this anticipation of the user’s next likely command, such as opening of a menu, increases the efficiency of the user input process.  
Fram teaches displaying a menu window (Fig. 3 and 6b).  As stated in the rejection above, Li teaches contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li such that each of the computers 220a, 220b, 240a, 240b of Li will generate a menu window as taught in Fram resulting in displaying a menu window wherein contents of the menu window are not generated by the first computer device as this provides the user with full remote control over all windows, pop-ups, or menus that can be displayed by the remote computing devices. 
Regarding the amended limitations within the limitation beginning, “when the input signal generated by the user is operated in the second display area…,” the combination of Li,   Fram, and  Passeri teach these limitations.   Li teaches a single screen can display a first and second display which a user can move a cursor in between.  
 Passeri teaches a system with first and second displays and an operating method comprising 
when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying and opening an application (Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
The combination of Li, Fram, and Passeri teach the amended limitation. As examiner explains above Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying a menu window as Passeri teaches the ability to move content from one display area to another display area allows one to efficiently switch input devices between multiple computing devices ([0009]).
Regarding claims 9-10, the combination of Li, Fram, and Passeri teach the menu window is displayed after the cursor corresponding to the input device is moved from the first display area currently showing the images of the first computer device to the second display area currently showing images of the second computer device.
Passeri teaches a system with first and second displays and an operating method wherein an application is displayed after the cursor corresponding to the input device is moved from the first display area currently showing the images of the first computer device to the second display area currently showing images of the second computer device. (Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
As examiner explained in the rejections of claims 1 and 5 above, Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that the menu window is displayed after the cursor corresponding to the input device is moved from the first display area currently showing the images of the first computer device to the second display area currently showing images of the second computer device as Passeri teaches the ability to move content from one display area to another display area allows one to efficiently switch input devices between multiple computing devices ([0009]).
Regarding claim 11, Fram teaches wherein the menu window is displayed within the second display area for the user to determine whether to start to control the selected computer device within the second display area with the input device (([0085], Fig. 1B, permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180.the display of graphical menu 180 shown in screen region 164 could be configured to occur in the following example circumstances: (1) Display of the second graphical menu 180 could occur as soon as the icon 152 (or other icon associated with display of the graphical menu 180) in the first graphical menu 150 is temporarily selected, (2) display of the second graphical menu 180 could occur after the icon 152 is permanently selected, such as by releasing the right mouse button or with one of the other techniques describe herein).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues Passeri does not teach that, “the cursor moves from a region of a display panel showing images of the first host computer to another region of the display panel not showing any image of the first host computer.”  Passeri fails to teach “a region of a display panel not showing any image of the first host computer whose images are display on another region of the display panel.”
First, neither claim 1 nor claim 5 have a limitation that states, “a region of a display panel not showing any image of the first host computer whose images are display on another region of the display panel.”  The closest claim language found in claim 5 for example is, “when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device,”  Examiner will interpret this argument as stating this limitation is not met.  
Passeri indeed does teach this limitation.  Passeri teaches at [0011]  an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area.  The dragging of the application by the user corresponds to an “input signal generated by the user.”  The dragging of the application  into a second display area or crossing into a second display area corresponds to “the input signal being operated in the second display area.”   The application  immediately launching which it crosses into the second display corresponds to “immediately displaying and opening an application.”  According to  Passeri [0011] nothing from the first computer device is displayed in the second display prior to the dragging of the application hence meeting the limitation of, “the second display currently not showing any image of the first computer device.”
Applicant argues “Passeri is silent on a (split screen related) menu window” and that Passeri “differs from the menu window of the instant application”
Claim 1 and 5  simply introduce a menu window,  For this argument to carry weight, the claim must be amended to further define and describe the menu window.

Applicant argues “Passeri does not teach to use the application window to assign display locations on one single display panel to multiple host computers, “ and, “Passeri does not teach to switch between different host computers on one single display panel using the application window”
	Again, Neither claim 1 nor claim 5 contain a limitation regarding  or requiring “  assigning display locations on one single display panel to multiple host computers.”  For this argument to carry weight, the claim must be amended to explicitly state this function, “assign display locations on one single display panel to multiple host computers.”
Passeri reads on the function and concept  that is currently claimed stating when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying  a menu window or an application.  Passeri teaches an application can be automatically opened when it crosses over into a second display screen.  As examiner stated in the rejection above, Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.

Applicant argues “Li does not teach to move a cursor from one split screen (such as the split screen P1) to another (such as split screen P3)
	Examiner did not rely on Li for the limitation of moving a cursor from a first  display area  to a second display area.   Examiner stated Fram teaches this concept.  Li teaches the claims 1 and 5  limitations broadly reciting “input signals generated by a user” in different display areas.
 
Applicant argues “unlike the menu window of the instant application, the function of the command menu M (or the window W) of Li is limited” and, “Li does not teach that ‘a user selects the split screen P1 to display images from the controlled computer 230a instead of the controlled computer 230b”
Claims  1 and 5 simply introduce a menu window.  For this argument to carry weight, the claim must be amended to further define and describe the menu window. 
As explained in the rejection, Li teaches it is a well-known concept for a display device to display a plurality of display areas, a first display area of the plurality of display areas shows images of a first computer device, and the first computer device is controlled by an input device determining whether the operating method comprising: determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas.
In this argument,  applicant is arguing Li does not teach certain limitations or concepts which examiner explained in the rejection are taught by Fram or the combination of Liu with Fram.  

Applicant argues “Li teaches continuously displaying the command menu N (or the window W),” and Li does not teach to display/trigger/pop up the command menu M(or the window W) after the cursor is moved from one split screen to another”
As explained in the rejection, Li teaches it is a well-known concept for a display device to display a plurality of display areas, a first display area of the plurality of display areas shows images of a first computer device, and the first computer device is controlled by an input device determining whether the operating method comprising: determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas.
In this argument,  applicant is arguing Li does not teach certain limitations or concepts which examiner explained in the rejection are taught by Fram or the combination of Liu with Fram. Teaches the display or pop up of a menu when the cursor moves from a first display area to a second display area as the claim recites. 

Applicant argues “Fram fails to teach ‘a region not showing any image of the computer whose images are display on the other regions of Fram”
Neither claims 1 nor 5 have a limitation stating, “a region not showing any image of the computer device who images are display on the other regions.”  
The closest limitation to this in claim 1, for example, is  “when the input signal generated … to the second display area currently not showing any image of the first computer device.”

As stated in the rejection, the combination of Li, Fram, and Passeri teach this limitation.
Passeri (Abstract, [0011])  teaches an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area
  As examiner explains above Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently not showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known. 

Applicant argues, “the function of the menu window of Fram differs from the menu window of the current application,” and “the menu of Fram is not split-screen related”
 Claims  1 and 5 simply introduce a menu window.  For this argument to carry weight, the claim must be amended to further define and describe the menu window.

Applicant argues, “Fram does not teach to use the menu 180 to assign display locations to multiple computers,” and “Fram does not teach that a user instructs whether to start to control a computer after another computer using the menu 180,” and “Fram does not teach to switch between different computers using the menu.”
	These arguments are directed towards the amended subject matter.  As examiner explains above, Fram teaches the limitation, “to determine whether to start to control the selected computer device within the second display area with the input device.”

Applicant argues, “it is not intuitive or obvious to combine the teachings of Li, Fram and Passeri to arrive at the claimed invention
In response to applicant's argument that the teachings are not intuitive or obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner explains in the rejection above that each reference teaches a different concept and that the current invention can easily be arrived at by one skilled in the art based on the knowledge and combination of these concepts taught in each of Li, Fram, and Passeri.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622